          Case 1:19-cv-03123-AT Document 22-1 Filed 07/03/19 Page 1 of 3




     ADDENDUM: REPORT ON THE STATUS OF CASES CURRENTLY PENDING AGAINST THE
                      BOLIVARIAN REPUBLIC OF VENEZUELA

    1. Comparelli v. Bolivarian Republic of Venezuela, No. 14-cv-24414 (S.D. Fla.): This
       is a case arising out of the Republic’s alleged expropriation of a petrochemical com-
       pany. The case is stayed indefinitely by order of the court. The court has ordered the
       Republic to file a status report on September 6, 2019.

    2. Conocophillips Petrozuata B.V. v. Bolivarian Republic of Venezuela, No. 1:19-cv-
       00683 (D.D.C.): This is an action to confirm an ICSID arbitral award issued against
       the Republic for allegedly expropriating Plaintiffs’ interests in three Venezuelan oil
       projects. A summons was electronically issued on March 12, 2019. There has been
       no return of service.

    3. Crystallex International Corp. v. Bolivarian Republic of Venezuela, Nos. 18-02797,
       18-03124 (3d Cir.): This is a collection action on a judgment entered on an arbitra-
       tion award arising out of the alleged expropriation of mining interests. The district
       court ordered attachment and sale of shares of the indirect parent company of Citgo
       Petroleum Corporation sufficient to pay a $1.2 billion judgment. The Third Circuit
       stayed proceedings in the District Court pending appeal. Following the recognition of
       Interim President Guaidó, the Republic intervened in the appeal and requested a 120-
       day stay of proceedings in the circuit court. The circuit heard oral argument on the
       merits on April 15, 2019. The merits are submitted and awaiting decision. The dis-
       trict court proceedings remain stayed.

    4. Helmerich & Payne International Drilling Co. v. Bolivarian Republic of Vene-
       zuela, No. 11-cv-1735 (D.D.C.): This is an action by an American oil-drilling com-
       pany and its subsidiary arising out of the Republic’s alleged expropriation of the com-
       pany’s oil rigs. The case is stayed. The court has ordered the Plaintiff to file a status
       report on August 14, 2019.

    5. Koch Minerals Sarl v. Bolivarian Republic of Venezuela, No. 17-cv-2559 (D.D.C.):
       This is an action to confirm an ICSID arbitral award issued against the Republic aris-
       ing out of the Republic’s alleged expropriation of a fertilizer company. The clerk of
       court filed an entry of default against the Republic on May 14, 2019, and the Plaintiff
       filed a motion for default judgment on May 16, 2019. A hearing on the motion is cur-
       rently set for August 6, 2019. The Republic has not appeared in that case.

    6. Lovati v. Bolivarian Republic of Venezuela, No. 1:19-cv-04796 (S.D.N.Y.): This is
       an action arising out of the Republic’s alleged failure to make contractually mandated
       interest payments on bonds held by four natural persons residing in Italy. Plaintiffs
       informed the court on June 11, 2019 that they have not effected service on the Repub-
       lic.

Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
      Case 1:19-cv-03123-AT Document 22-1 Filed 07/03/19 Page 2 of 3




7. OI European Grp. B.V. v. Bolivarian Republic of Venezuela, No. 16-cv-1533
   (D.D.C.): This is an action to confirm an ICSID arbitral award issued against the Re-
   public arising out of the Republic’s alleged expropriation of the Plaintiff’s investment
   projects in Venezuela. The court granted the Plaintiff’s motion for summary judg-
   ment on May 21, 2019, and entered judgment for the Plaintiff.

8. OI European Grp. B.V. v. Bolivarian Republic of Venezuela, PDVSA, No. 19-cv-
   00290 (D. Del.): This is an action to confirm an ICSID arbitral award issued against
   the Republic, combined with an action against alleged alter egos, arising out of the
   Republic’s alleged expropriation of the Plaintiff’s investments in two container glass
   factories. Three of the Defendants moved to stay pending the Third Circuit’s decision
   in Crystallex. On June 27, 2019, the parties filed a stipulation to adjourn defendants’
   date to answer until the Court decides the motion to stay.

9. Rusoro Mining Ltd. v. Bolivarian Republic of Venezuela, No. 4:18-cv-01458 (S.D.
   Tex.): This is an action alleging that the Republic allegedly misappropriated funds
   from CITGO Petroleum, a U.S.-based petroleum refiner and retailer. Plaintiff filed a
   status report on October 1, 2018 indicating that it has not effected service on the Re-
   public.

10. Rusoro Mining Ltd. v. Bolivarian Republic of Venezuela, No. 18-07044 (D.C.
    Cir.): This is an action to confirm an ICSID arbitral award arising out of the Repub-
    lic’s alleged expropriation of a gold mine. After the District Court confirmed the
    award, a French court annulled most of the award. The Plaintiff has appealed the an-
    nulment in France, and the Court of Appeals for the D.C. Circuit has held the case in
    abeyance pending completion of the French set-aside proceedings.

11. Saint-Gobain Performance Plastics Europe v. Bolivarian Republic of Venezuela
    and Petróleos de Venezuela, S.A., No. 1:18-cv-01963-LPS (D. Del.): This is an ac-
    tion to confirm an ICSID arbitral award issued against the Republic arising out of the
    alleged expropriation of the Plaintiff’s interest in NorPro Venezuela, C.A., a manu-
    facturer of ceramic proppants used in hydraulic fracking. The clerk of court filed an
    entry of default against the Republic on June 12, 2019, and the Plaintiff filed a motion
    for default judgment on June 24, 2019. The Republic has not appeared in that case.

12. Tenaris S.A. v. Bolivarian Republic Of Venezuela, Nos. 18-cv-1371, 18-cv-1373
    (D.D.C.): This is an action to confirm an ICSID arbitral award issued against the Re-
    public arising out of the Republic’s alleged expropriation of the Plaintiffs’ interests in
    an iron production company. On April 1, 2019, the clerk of court mailed a summons
    to the U.S. Department of State. No return of service has been made.
     Case 1:19-cv-03123-AT Document 22-1 Filed 07/03/19 Page 3 of 3




13. Valores Mundiales, S.L. v. Bolivarian Republic of Venezuela, No. 1:19-cv-00046-
    KBJ (D.D.C.): This is an action to confirm an ICSID arbitral award issued against
    the Republic arising out of measures allegedly undertaken by the Republic to harm
    the Plaintiffs’ investments in Venezuelan wheat and corn flour producers. The Plain-
    tiffs have not effected service on the Republic.

14. Vestey Group Ltd. v. Bolivarian Republic of Venezuela, No. 18-cv-01456 (D.D.C.):
    This is an action to confirm an ICSID arbitral award issued against the Republic aris-
    ing out of the alleged expropriation of the Plaintiff’s cattle ranching business. The
    Plaintiff has not effected service on the Republic.
